

116 S1761 IS: To direct the Secretary of Defense to modernize certain forms and surveys of the Department of Defense, and for other purposes. 
U.S. Senate
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1761IN THE SENATE OF THE UNITED STATESJune 10, 2019Ms. Duckworth (for herself, Mr. Wyden, Mr. Markey, Mr. Leahy, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to modernize certain forms and surveys of the Department of
 Defense, and for other purposes. 1.Modernization of certain forms and surveys(a)StudyThe Secretary of Defense shall conduct a study to identify each form and survey of the Department of Defense, in use on the date of the enactment of this Act, that contains a term or classification that the Secretary determines may be considered racially or ethnically insensitive.(b)Reports(1)Interim ReportsOn the date that is 90 days after the date of the enactment of this Act, and on the date that is 180 days after such date of enactment, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the status of the study conducted under subsection (a).(2)Final ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the results of the study conducted under subsection (a) that includes—(A)a list of each form and survey identified under such study; and(B)a plan for modernizing the terms and classifications contained in such forms and surveys, including legislative recommendations.(c)Modernization RequiredNot later than 18 months after the date of the enactment of this Act, the Secretary shall carry out the plan included in the report submitted under subsection (b).